Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for in claim 29, invokes 112 paragraph because of the means for limitation according to applicant’s specification paragraphs 0015-0018, 0158, describes the means as instructions or program code.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 14-18, 22, 23, 28-30 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim et al. (U.S. Pub No. 2014/0307597 A1).


1. Kim teaches a method for wireless communication at a user equipment (UE), comprising: identifying one or more bands [par 0037, Resource block assignment: A RB assigned to data transmission is notified. A resource is determined according to a system bandwidth and a resource assignment scheme]; determining whether the UE is configured with a capability associated with the one or more bands to support a first component carrier for a first priority of service [par 0033, 0035, 0045, Scheduling information on data that is transmitted by a component carrier is reported to a terminal through downlink control information (DCI). The DCI may have various formats, and a predetermined DCI format is applied according to scheduling information on uplink data, scheduling information on downlink data, compact DCI. The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109)], support a second component carrier for a second priority of service [par 0045, DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)], and process one or more  channels associated with the first priority of service and the second priority of service on a  component carrier; [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)], transmitting, to a base station based at least in part on the determining, the capability to support one or more component carriers for at least one of the first priority of service or the second priority of service and process the one or more channels associated with the first priority of service and the second priority of service on the component carrier [par 0093, 0094,0096, When a point of time, at which a terminal transmits a RACH for performing random access or SR (Scheduling Request) for scheduling request in the component carrier #1, A point of time of transmission of a downlink signal in the component carrier #2 are overlapped with each other (1010), a terminal transmits the RACH or the SR of the component carrier #1 (1020). A preliminary transmission resource, by which the terminal can transmit the RACH or the SR. the base station device includes a reception physical channel block 1108 configured to demodulate and decode signals of a PUCCH, a PUSCH, a RACH, and a SR, a reception unit including a demultiplexer 1112, a carrier aggregation controller 1104, and a scheduler 1102]; and receiving, from the base station based at least in part on the transmitting, a configuration for at least one of the one or more component carriers [par 0049, 0050, the base station should add a carrier indicator (CI), which indicates scheduling information on a component carrier represented by DCI, to DCI representing resource allocation information, transmission type and the like of scheduled data, and transmit this DCI]


2. Kim provides the method of claim 1, wherein transmitting the capability of the UE further comprises: transmitting an indication that the UE is capable of processing the one or more  channels associated with the first priority of service and the second priority of service on the  component carrier [par 0050, 0089,  the base station should add a carrier indicator (CI), which indicates scheduling information on a component carrier represented by DCI, to DCI representing resource allocation information, transmission type and the like of scheduled data, and transmit this DCI. For example, CI=`00` indicates scheduling information on the CC#1 (209) and CI=`01` indicates scheduling information on the CC#2 (219). That is, when PUSCH transmission is started, the terminal preferentially processes an operation for transceiving signals related to the PDCCH and the PUSCH until success transmission of the corresponding PUSCH is completed. Thus, priority is applied to a service generated in advance].


3. Kim reveal the method of claim 2, wherein receiving the configuration for the one  or more component carriers further comprises: receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]. 


4. Kim defines the method of claim 2, wherein receiving the configuration for the one or more component carriers further comprises:  receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on different component carriers of the one or more component carriers[par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]


8. Kim provides the method of claim 1, wherein receiving the configuration for the one or more component carriers further comprises: receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105].


9. Kim discloses the method of claim 8, further comprising: identifying, based at least in part on the configuration, one or more priority conditions; determining, based at least in part on the identifying, whether to process the one or more channels associated with the first priority of service; and processing, based at least in part on the identifying, at least the one or more channels associated with the second priority of service [par 0087, 0090, a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2) illustrated in FIG. 8, FIG. 9a, and FIG. 9b. In a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A].

14. Kim describes the method of claim 1, receiving the one or more channels with the first priority of service; receiving the one or more channels with the second priority of service; and processing the one or more channels with the second priority of service prior to the one or more channels with the first priority of service, wherein the second priority of service has a higher priority than the first priority of service [par 0045, 0082,
 DCI 101 transmitted in the component carrier #1 (CC#1, 109) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 103. The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving]


15. Kim creates an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify one or more bands [par 0037, Resource block assignment: A RB assigned to data transmission is notified. A resource is determined according to a system bandwidth and a resource assignment scheme]; determine whether the UE is configured with a capability associated with the one or more bands to support a first component carrier for a first priority of service, support a second component carrier for a second priority of service [par 0033, 0035, 0045, Scheduling information on data that is transmitted by a component carrier is reported to a terminal through downlink control information (DCI). The DCI may have various formats, and a predetermined DCI format is applied according to scheduling information on uplink data, scheduling information on downlink data, compact DCI. The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109)], and process one or more channels associated with the first priority of service and the second priority of service on a component carrier[par 0045, DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]; transmit, to a base station based at least in part on the determining, the capability to support one or more component carriers for at least one of the first priority of service or the second priority of service and process the one or more channels associated with the first priority of service and the second priority of service on the component carrier[par 0093, 0094,0096, When a point of time, at which a terminal transmits a RACH for performing random access or SR (Scheduling Request) for scheduling request in the component carrier #1, A point of time of transmission of a downlink signal in the component carrier #2 are overlapped with each other (1010), a terminal transmits the RACH or the SR of the component carrier #1 (1020). A preliminary transmission resource, by which the terminal can transmit the RACH or the SR. the base station device includes a reception physical channel block 1108 configured to demodulate and decode signals of a PUCCH, a PUSCH, a RACH, and a SR, a reception unit including a demultiplexer 1112, a carrier aggregation controller 1104, and a scheduler 1102]; and receive, from the base station based at least in part on the transmitting,  a configuration for at least one of the one or more component carriers [par 0049, 0050, the base station should add a carrier indicator (CI), which indicates scheduling information on a component carrier represented by DCI, to DCI representing resource allocation information, transmission type and the like of scheduled data, and transmit this DCI]

16. Kim discloses the apparatus of claim 15, wherein the instructions to transmit the 2 capability of the UE further are executable by the processor to cause the apparatus to: transmit an indication that the UE is capable of processing the one or more channels associated with the first priority of service and the second priority of service on the  component carrier [par 0050, 0089,  the base station should add a carrier indicator (CI), which indicates scheduling information on a component carrier represented by DCI, to DCI representing resource allocation information, transmission type and the like of scheduled data, and transmit this DCI. For example, CI=`00` indicates scheduling information on the CC#1 (209) and CI=`01` indicates scheduling information on the CC#2 (219). That is, when PUSCH transmission is started, the terminal preferentially processes an operation for transceiving signals related to the PDCCH and the PUSCH until success transmission of the corresponding PUSCH is completed. Thus, priority is applied to a service generated in advance].


17. Kim  creates the apparatus of claim 16, wherein the instructions to receive the configuration for the one or more component carriers further are executable by the processor to cause the apparatus to:  receive the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component  carrier [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]. 


18. Kim reveal the apparatus of claim 16, wherein the instructions to receive the 2 configuration for the one or more component carriers further are executable by the processor 3 _ to cause the apparatus to: 4 receive the configuration indicating that one or more channels associated with 5 _ the first priority of service and the second priority of service are configured on different 6 component carriers of the one or more component carriers [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]. 


 22. Kim define the apparatus of claim 15, wherein the instructions to receive the configuration for the one or more component carriers further are executable by the processor to cause the apparatus to:  receive the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105].

23. Kim creates the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: identify, based at least in part on the configuration, one or more priority conditions;  determine, based at least in part on the identifying, whether to process the one or more channels associated with the first priority of service; and process, based at least in part on the identifying, at least the one or more channels associated with the second priority of service [par 0087, 0090, a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2) illustrated in FIG. 8, FIG. 9a, and FIG. 9b. In a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A].

28. Kim The apparatus of claim 15, wherein the instructions to receive the  configuration for the one or more component carriers further are executable by the processor to cause the apparatus to: receive the one or more channels with the first priority of service; 5 receive the one or more channels with the second priority of service; and 6 process the one or more channels with the second priority of service prior to the one or more channels with the first priority of service, wherein the second priority of 8 service has a higher priority than the first priority of service [par 0045, 0082,
 DCI 101 transmitted in the component carrier #1 (CC#1, 109) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 103. The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving]

Claim 29, claim 29 is a claim to an apparatus to carry out the method of claim 1. Therefore claim 29 is rejected under the same rationale set forth in claim 1.

Claim 30, claim 30 is a claim to a medium to carry out the method of claim 1. Therefore claim 30 is rejected under the same rationale set forth in claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in view of Breuer et al. (U.S. Pub No. 2021/0223354 A1).


5. Kim illustrates the method of claim 1, Kim fail to show wherein transmitting the capability of the UE further comprises: transmitting an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier. 
 	In an analogous art Breuer show wherein transmitting the capability of the UE further comprises: transmitting an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier [par 0056, 0057, the synchronization indication relates to a base station capability the user equipment is incapable of supporting. Therefore it is suggested that the user equipment only figures out whether the base station supports such services, while it is incapable of using the services itself. The detection of the capability of the base station is hence sufficient for the step of determining the synchronization indication].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Breuer because this provides a method for positioning of a user equipment operating in a cellular network, the user equipment being configured to ascertain location information of base stations of the cellular network

6. Kim and Breuer defines the method of claim 5, wherein receiving the configuration for the one or more component carriers further comprises: receiving the configuration indicating that one or more channels associated with the first priority of service are configured on the first component carrier and one or more channels associated with the second priority of service are configured on the second component carrier[Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]



19. Kim display the apparatus of claim 15, Kim fail to show wherein the instructions to transmit the capability of the UE further are executable by the processor to cause the apparatus to: transmit an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier. 
 	In an analogous art Breuer show wherein the instructions to transmit the capability of the UE further are executable by the processor to cause the apparatus to: transmit an indication that the UE is incapable of processing the one or more channels associated with the first priority of service and the second priority of service on the component carrier [par 0056, 0057, the synchronization indication relates to a base station capability the user equipment is incapable of supporting. Therefore it is suggested that the user equipment only figures out whether the base station supports such services, while it is incapable of using the services itself. The detection of the capability of the base station is hence sufficient for the step of determining the synchronization indication].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Breuer because this provides a method for positioning of a user equipment operating in a cellular network, the user equipment being configured to ascertain location information of base stations of the cellular network


20. Kim and Breuer provide the apparatus of claim 19, wherein the instructions to receive the configuration for the one or more component carriers further are executable by the processor  to cause the apparatus to: receive the configuration indicating that one or more channels associated with the first priority of service are configured on the first component carrier and one or more channels associated with the second priority of service are configured on the second  component carrier [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]

21. Kim and Breuer create the apparatus of claim 19, wherein the instructions to transmit the indication further are executable by the processor to cause the apparatus to: transmit an indication that the UE is capable of receiving the configuration indicating that one or more channels associated with the first priority of service and the  second priority of service are configured on the component carrier, and that the UE is capable of dropping the one or more channels associated with the first priority of service and  processing the one or more channels associated with the second priority of service [par 0087, 0090, a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2) illustrated in FIG. 8, FIG. 9a, and FIG. 9b. In a modified example of the priority 2, when a point of time of transmission of a PDCCH that is a downlink control channel for scheduling a PUSCH in the component carrier #1 and a point of time of transmission of a PUSCH that is an uplink data channel in the component carrier #2 coupled with the component carrier #1 are overlapped with each other, a terminal follows priority (priority 2-1) illustrated in FIG. 9A].


Claims 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in view of Breuer et al. (U.S. Pub No. 2021/0223354 A1) in further view of Wang et al. (U.S. Pub No. 2020/0329832 A1).

 7. Kim and Breuer defines the method of claim 5, wherein transmitting the indication further  comprises: transmitting an indication that the UE is capable of receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier [Kim par 0045, The PDCCH 103 informs a terminal of scheduling information on a PDSCH (Physical downlink shared channel) 213 that is a data channel assigned to the terminal in the CC#1 (109). DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107. The PDCCH 107 informs the terminal of scheduling information on a PDSCH 115 that is a data channel assigned to the terminal in the CC#2 (111)]
 	Kim and Breuer fail to show and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service.
 	In an analogous Wang show and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service [par 0128, 0131,  As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Breuer, and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.


21. Kim and Breuer disclose the apparatus of claim 19, Kim and Breuer fail to show wherein the instructions to transmit the indication further are executable by the processor to cause the apparatus to: transmit an indication that the UE is capable of receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier, and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service. 
 	In an analogous art Wang show wherein the instructions to transmit the indication further are executable by the processor to cause the apparatus to: transmit an indication that the UE is capable of receiving the configuration indicating that one or more channels associated with the first priority of service and the second priority of service are configured on the component carrier, and that the UE is capable of dropping the one or more channels associated with the first priority of service and processing the one or more channels associated with the second priority of service [par 0128, 0131,  As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Breuer, and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.


Claims 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in further view of Wang et al. (U.S. Pub No. 2020/0329832 A1).

10. Kim discloses the method of claim 8, further comprising: processing, based at least in part on the configuration, the one or more channels associated with the second priority of service [par 0045, DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107]; 
 	Kim fail to show dropping, based at least in part on the indication, the one or more channels associated with the first priority of service.
 	In an analogous art Wang show dropping, based at least in part on the indication, the one or more channels associated with the first priority of service[par 0128, 0131,  As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.


24. Kim reveals the apparatus of claim 22, wherein the instructions are further 2 executable by the processor to cause the apparatus to:  process, based at least in part on the configuration, the one or more channels associated with the second priority of service [par 0045, DCI 105 transmitted in the component carrier #2 (CC#2, 111) employs a format defined in the exiting LTE, is subject to channel coding and interleaving, and is used to generate a PDCCH 107]; 
 	Kim fail to show drop, based at least in part on the indication, the one or more channels associated with the first priority of service. 
	In an analogous art Wang show drop, based at least in part on the indication, the one or more channels associated with the first priority of service[par 0128, 0131,  As indicated above, in some cases dropping rules may be implemented at a UE in which a transmission(or channel) is assigned a priority level depending on the channel types (e.g., PUCCH, PUSCH) and/or type of uplink control information (UCI) it carries (e.g., HARQ feedback information, SR information, etc., may have higher priority) and lower priority transmissions may be dropped in the event that a total transmit power of overlapping transmissions exceeds a maximum transmit power threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Wang because this provide for managing transmissions using multiple component carriers (CCs) in which transmissions using one or more of the CCs may span less than a full transmission time interval (TTI) such as a transmission slot, subframe, or other TTI.


Claims 11-13, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2014/0307597 A1) in further view of Wang et al. (U.S. Pub No. 2020/0329832 A1).


11. Kim  conveys the method of claim 8, Kim fail to show further comprising: determining whether a difference between an end of the one or more channels associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service.
 	In an analogous art Stern show further comprising: determining whether a difference between an end of the one or more channels associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service [par 0293, 0294, a WTRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of the WTRU for the TTI or sTTI (e.g., for the TTI or sTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTI or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WTRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTIs (sTTIs).


12. Kim discloses the method of claim 8, Kim fail to show further comprising: determining whether a difference between an end of the one or more channels associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, whether to process the one or more channels associated with the first priority of service.
 	In an analogous art Stern show further comprising: determining whether a difference between an end of the one or more channels associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; processing, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the second priority of service; and determining, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, whether to process the one or more channels associated with the first priority of service[par 0293, 0294, a WTRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of the WTRU for the TTI or sTTI (e.g., for the TTI or sTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTI or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WTRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTIs (sTTIs).

13. Kim and Stern provide the method of claim 12, wherein the threshold of transmission time intervals is based at least in part on a minimum processing time for the one or more channels associated with the first priority of service [Kim, par 0054, 0145, Further, a time taken to transmit one subframe is defined as a transmission time interval (hereinafter abbreviated TTI). For instance, one subframe may have a length of 1 ms and one slot may have a length of 0.5 ms. One slot may include a plurality of OFDM symbols in time domain and may include a plurality of resource blocks (RBs) in frequency domain. Further, the D1 and/or the D2 may report charging-related information (time interval on which the D2D communication is performed, a resource domain, amount of data, and the like) on the D2D communication to the eNb1 and/or the eNB2 (not depicted)].

25. Kim defines the apparatus of claim 22, Kim fail to show wherein the instructions are further 2 executable by the processor to cause the apparatus to:  determine whether a difference between an end of the one or more channels associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; process, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the  second priority of service; and  determine, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service.
 	In an analogous art Stern show wherein the instructions are further 2 executable by the processor to cause the apparatus to:  determine whether a difference between an end of the one or more channels associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals; process, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the  second priority of service; and  determine, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, to drop the one or more channels associated with the first priority of service[par 0293, 0294, a WTRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of the WTRU for the TTI or sTTI (e.g., for the TTI or sTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTI or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WTRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTIs (sTTIs).


26. Kim provides the apparatus of claim 22, Kim fail to show wherein the instructions are further  executable by the processor to cause the apparatus to: determine whether a difference between an end of the one or more channels  associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals;  process, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the  second priority of service; and 10 determine, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, whether to process the one or more channels associated with the first priority of service. 
 	In an analogous art Stern show wherein the instructions are further  executable by the processor to cause the apparatus to: determine whether a difference between an end of the one or more channels  associated with the first priority of service and a beginning of the one or more channels associated with the second priority of service satisfies a threshold of transmission time intervals;  process, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, the one or more channels associated with the  second priority of service; and 10 determine, based at least in part on determining whether the difference satisfies the threshold of transmission time intervals, whether to process the one or more channels associated with the first priority of service[par 0293, 0294, a WTRU may receive a TTI configuration, which for example may be a sTTI configuration 501. The configuration may also include a threshold (e.g., a proximity reporting threshold). The threshold may be defined in accordance with the examples above. The WTRU may determine a PC of the WTRU for the TTI or sTTI (e.g., for the TTI or sTTI configuration) 502, which may include for example a maximum (max) TA, max Rx-Tx time difference, or any of the parameters defined in the examples above. Processing criteria may include but are not limited to: a number of symbols in the TTI or TTI length that may be used and/or configured (e.g., in or according to the TTI configuration), sTTI length (in UL and/or DL), a TBS of a PDSCH (for which HARQ feedback may be sent in the UL sTTI), a channel type (PUSCH or PUCCH) on which HARQ may be sent in the UL sTTI, a time between DL TTI or DL sTTI for the PDCCH and UL TTI or UL sTTI for PUCCH or PUSCH, or any of the other processing criteria defined in the examples above. The WTRU may determine a PV 503, which may include for example a TA or Rx-Tx time difference, or any of the parameters defined in the examples above].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Stern because method and apparatus are described herein for handling reduced available processing time in systems configured to reduce latency such as systems using configurable transmission time intervals (TTIs) or short TTIs (sTTIs).


 27. Kim and Stern demonstrate the apparatus of claim 26, wherein the threshold of transmission time intervals is based at least in part on a minimum processing time for the one or more channels associated with the first priority of service [Kim, par 0054, 0145, Further, a time taken to transmit one subframe is defined as a transmission time interval (hereinafter abbreviated TTI). For instance, one subframe may have a length of 1 ms and one slot may have a length of 0.5 ms. One slot may include a plurality of OFDM symbols in time domain and may include a plurality of resource blocks (RBs) in frequency domain. Further, the D1 and/or the D2 may report charging-related information (time interval on which the D2D communication is performed, a resource domain, amount of data, and the like) on the D2D communication to the eNb1 and/or the eNB2 (not depicted)].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

				/SYED ALI/                                           Primary Examiner, Art Unit 2468